Citation Nr: 0716913	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-42 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for traumatic arthritis of the right wrist, residuals of chip 
fracture (right wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied an increased rating in 
excess of 40 percent for right wrist disability.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right wrist disability is productive of 
severe, incomplete paralysis of the median nerve, but is not 
productive of complete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for right wrist 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  In a September 
2003 letter, the RO explained to the veteran that he needed 
to submit medical evidence showing that his disabilities had 
increased in severity.  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  

38 C.F.R. § 3.159(b) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because service connection was granted 
for right wrist disability, the first three Dingess elements 
were substantiated prior to the appeal.  Further, because the 
Board finds that the preponderance of the evidence supports 
an increased disability rating of 50 percent, the only notice 
issue remaining regarding the effective date of the award, 
will be addressed by the RO when implementing this decision.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was afforded a VA examination in 
October 2003 to determine the nature, extent, severity, and 
manifestations of his right wrist disability. 

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  
Therefore, the veteran will not be prejudiced as a result of 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Background & Analysis

The veteran is seeking entitlement to an increased disability 
rating in excess of 40 percent for his service-connected 
right wrist disability.

Under the laws administered by VA, handedness for the purpose 
of a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  The injured hand, or the most 
severely injured hand, of an ambidextrous individual will be 
considered the dominant hand for rating purposes.  38 C.F.R. 
§ 4.69.  Here, the medical evidence shows that the veteran is 
right-hand dominant.

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The regulations establish a general rating formula for 
peripheral nerve disorders.  38 C.F.R. § 4.124a.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  Pursuant to Diagnostic Code 8515, paralysis of the 
median nerve of the dominant hand is rated 30 percent 
disabling when it is incomplete and moderate.  It is rated 50 
percent disabling when it is incomplete and severe.  

It is rated at 70 percent when it is complete; where the hand 
is inclined to the ulnar side; the index and middle fingers 
are more extended than normally; there is considerable 
atrophy of the muscles of the thenar eminence; the thumb is 
in the plane of the hand; pronation is incomplete and 
defective; there is an absence of flexion of the index finger 
and feeble flexion of the middle finger; the veteran can not 
make a fist; the index and middle fingers remain extended; 
the veteran cannot flex distal phalanx of the thumb; there is 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist is weakened; and 
there is pain with trophic disturbances.

The Board notes the veteran's right wrist disability is 
currently rated under Diagnostic Code 8516, for paralysis of 
the ulnar nerve.  His 40 percent rating was awarded for 
incomplete and severe paralysis of the ulnar nerve.  Pursuant 
to this section, a 60 percent rating is warranted when there 
is complete paralysis of the ulnar nerve; where there exists 
a "griffin claw" deformity, due to flexor contraction of 
the ring and little fingers; atrophy is very marked in the 
dorsal interspace and thenar and hypothenar eminences; there 
is a loss of extension of the ring and little fingers; an 
inability to spread or reverse the fingers; an inability to 
adduct the thumb; and flexion of the wrist is weakened.  

In October 2003, a VA examination was conducted.  At the 
examination, the veteran reported tingling and numbness in 
his right hand, sometimes going proximal to the wrist.  He 
stated that his condition had always given him pain and was 
making it difficult to perform his work as a manual laborer.  
The examiner diagnosed the veteran as having right-sided 
carpal tunnel syndrome and median nerve entrapment.

The file also contains VA records that detail the veteran's 
occupational therapy for his right wrist disorder.  In August 
2004, the therapist noted that the veteran's right hand had 
diminished light touch at the wrist and thumb/palm.  He had 
complete loss of protective sensation in the dorsal hand and 
digits two, three and four.  At examination in December 2005, 
the therapist noted that the veteran continued "to have pain 
with cold weather; pain at night awakens him; swelling at 
night; numbness in right hand; weak grip which increased 5 
lbs. since start of care."

In light of the foregoing, the Board finds that the veteran's 
disability should be rated under Diagnostic Code 8515, as it 
is the median nerve that appears impaired and producing the 
characteristics of severe, incomplete paralysis.  As such, a 
50 percent evaluation is warranted under Diagnostic Code 
8515.  There is no evidence consistent with the presence of 
complete paralysis of either the ulnar or median nerve, and 
therefore, and evaluation in excess of 50 percent is not 
warranted.  Likewise, an evaluation under Diagnostic Code 
5215 for limitation of motion of the right wrist, is not 
warranted, as this manifestation is contemplated by 
Diagnostic Code 8515, and the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.

The Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's right wrist disability reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of an increased evaluation on an extra-schedular basis.  
While the veteran stated at his June 2005 RO hearing that he 
was denied a work promotion due to his right wrist 
disability, the 50 percent rating itself recognized a 
significant level of impairment.  Further, there is no 
showing that the disability results in marked interference 
with obtaining and maintaining employment.  The condition is 
not shown to warrant any, let alone frequent, periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for right wrist 
disability is granted.

 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


